          Case 1:21-cr-00450-RC Document 1-1 Filed 06/29/21 Page 1 of 9




                                   STATEMENT OF FACTS

        Your affiant, John McBrien, is a Special Agent assigned to the Federal Bureau of
Investigation (“FBI”) Atlanta Field Office. In my duties as a special agent, I am assigned to the
Joint Terrorism Task Force (“JTTF”) in Chamblee, Georgia. Currently, I am a tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a Special
Agent with the FBI, I am authorized by law or by a Government agency to engage in or supervise
the prevention, detention, investigation, or prosecution of violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
               Case 1:21-cr-00450-RC Document 1-1 Filed 06/29/21 Page 2 of 9




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
scores of individuals inside the U.S. Capitol building without authority to be there, in violation of
Federal laws. Photographs and videos of several of these persons were disseminated via social
media and other open source online platforms.

        Beginning on or about January 6, 2021, the FBI received at least seven tips from the public
regarding an individual later identified as Jonathan Davis LAURENS having been inside the U.S.
Capitol on January 6, 2021, including a tip from Complainant-1. In a telephone interview on April
16, 2021, Complainant-1 advised the FBI that LAURENS had posted about being inside the U.S.
Capitol on January 6, 2021 on his Facebook page, including posts LAURENS made while inside
the U.S. Capitol. The tips included screenshots of a January 6, 2021 post and related comment
thread from LAURENS’ public Facebook account where LAURENS admitted to being inside the
U.S. Capitol. The screenshots included a photograph LAURENS took while inside the U.S.
Capitol.

        According to records obtained from Verizon, on January 6, 2021, in and around the time
of the incident, a cellphone ending in -6414 1 was identified as having utilized a cell site consistent
with providing service to a geographic area that includes the interior of the United States Capitol
building. Open source research attributed the phone number ending in -6414 to LAURENS.
Additionally, according to records obtained from Facebook, the phone number ending in -6414 is
associated with LAURENS’ Facebook account.

       On April 14, 2021, the FBI Atlanta Field Office conducted open source research on
LAURENS and captured screenshots of LAURENS’ public Facebook account. LAURENS’ posts
on January 6, 2021 regarding being inside the U.S. Capitol were still viewable. In a post,
LAURENS replied to a comment by stating, “In the Capital (sic) building right now,” as depicted
below:




1
    This filing references only the last four digits of the phone number due to the public nature of this filing.
              Case 1:21-cr-00450-RC Document 1-1 Filed 06/29/21 Page 3 of 9




       Additionally, the FBI viewed a photograph taken by LAURENS that he posted to his
Facebook page. Based upon on my review of the photo and the interior of the U.S. Capitol, it
appears this photograph was taken in the U.S. Capitol Crypt.




        Individuals commented on the photo on LAURENS’ Facebook page to which LAURENS
occasionally replied. For example, LAURENS posted “we got into the capitol (sic), walked
around, chanted some slogans and stuff. A few bad apples were trying to break windows and kick
on doors, but most of us put that shit to bed real fast. We weren’t there to tear shit up, just disrupt
the system. All in all, I had fun! Lol 2” as depicted below:




2
    “Lol” is common text slang for “laughing out loud.”
          Case 1:21-cr-00450-RC Document 1-1 Filed 06/29/21 Page 4 of 9




        Based upon my review of Capitol surveillance footage and open source recordings of the
incident, LAURENS entered the Capitol building through the Lower Senate Doors at
approximately 2:15 pm on January 6, 2021. On January 6, 2021, he was wearing a bright orange
winter hat, glasses, a black face mask that at times partially obscured his face, and a “Trump 2020:
No More Bullshit” flag as a cape around his neck. Upon entering the Capitol, LAURENS turned
right and proceeded in the direction of the Capitol Crypt where he took the aforementioned photo.
Open source recordings show LAURENS in the Crypt, as depicted below:
         Case 1:21-cr-00450-RC Document 1-1 Filed 06/29/21 Page 5 of 9




       From the Crypt, LAURENS proceeded into the Small House Rotunda, as depicted below:




       LAURENS then proceeded through Statuary Hall to the House Corridors outside the House
Chamber, where members of the cohort attempted to force their way into the House Chamber, as
depicted below:
         Case 1:21-cr-00450-RC Document 1-1 Filed 06/29/21 Page 6 of 9




        On May 4, 2021, your affiant served Facebook with a search warrant for LAURENS’
Facebook account. A review of LAURENS’ Facebook account shows he took a “selfie”
photograph while in the Capitol on January 6, 2021. This photograph shows LAURENS’ face, his
bright orange winter hat, glasses and black face mask pulled down, as depicted below:
          Case 1:21-cr-00450-RC Document 1-1 Filed 06/29/21 Page 7 of 9




       Based upon on my review of the photo and the interior of the U.S. Capitol, it appears this
photograph was taken before the Lansdowne portrait of George Washington on display in the
Rayburn Reception Room in the U.S. Capitol. The image below depicts a comparison photo of
the Rayburn Reception Room from the Architect of the Capitol for the same area depicted in
LAURENS’ photo.        https://history.house.gov/Exhibitions-and-Publications/Capitol/Rayburn-
Reception-Room/ (last visited May 10, 2021).
          Case 1:21-cr-00450-RC Document 1-1 Filed 06/29/21 Page 8 of 9




       On May 11, 2021, in a follow-up interview with FBI Agents, Complainant-1 confirmed the
person in the “selfie” photograph before the Lansdowne portrait of George Washington is
LAURENS.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Jonathan Davis LAURENS violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Jonathan Davis LAURENS
violated 40 U.S.C. § 5104(e)(2)(A), (D) and (G), which makes it a crime to willfully and
knowingly (A) enter or remain on the floor of either House of Congress or in any cloakroom or
lobby adjacent to that floor, in the Rayburn Room of the House of Representatives, or in the Marble
Room of the Senate, unless authorized to do so pursuant to rules adopted, or an authorization given,
by that House; (D) utter loud, threatening, or abusive language, or engage in disorderly or
disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent
to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of
Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
          Case 1:21-cr-00450-RC Document 1-1 Filed 06/29/21 Page 9 of 9




committee of Congress or either House of Congress and (G) parade, demonstrate, or picket in any
of the Capitol Buildings.



                                                       _________________________________
                                                       Special Agent John McBrien
                                                       Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 29th day of June 2021.                                  Digitally signed by G.
                                                                         Michael Harvey
                                                                         Date: 2021.06.29
                                                       ___________________________________
                                                                         10:55:34 -04'00'
                                                       G. MICHAEL HARVEY
                                                       U.S. MAGISTRATE JUDGE
